Citation Nr: 1612947	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  07-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served in the Louisiana Army National Guard from June 1973 to May 1975, the California Army National Guard from May 1975 to June 1976, and the United States Army from June 1976 to August 1976.

This case comes before the Board of Veterans' Appeals (the Board) from September 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Acting Veterans' Law Judge in June 2010.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in November 2010 for further development.   At that time the Board also denied claims of service connection for hypertension, asthma, and a lumbar spine disability; these denials are final, and those matters are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, another remand is necessary so that a decision on the Veteran's claims can be made based upon a complete record.  

The November 2010 Board remand instructed the AOJ to afford the Veteran a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disorders.  The requested VA examination occurred in July 2014, and unfortunately, the examination report is inadequate for rating purposes.

The examiner diagnosed the Veteran with unspecified personality disorder, "other specified schizophrenia spectrum & other psychotic disorder," and alcohol use disorder.  The examiner opined that the Veteran's mental health conditions started in childhood and therefore were less likely as not incurred in or caused by service.  As to aggravation, the examiner wrote that the Veteran's mental health conditions were less likely than not aggravated by his 1 to 2 month period of military service, because the Veteran was inside a penitentiary for over 10 years.  

The examiner's opinions are conclusory and not supported by a detailed rationale.  Specifically, the examiner did not sufficiently explain whether it was possible that any of the Veteran's psychiatric diagnoses manifested during and were aggravated by service, given the Veteran's July 1976 reports of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  In effect, the examiner's aggravation opinion was a non sequitur and did not address the Veteran's assertions regarding his in-service experiences.  See, e.g., September 2006 stressor statement, and June 2010 Hearing Transcript, pp. 14-24.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, an addendum must be obtained.

With regard to the claim for nonservice-connected pension, any Veteran with 90 days of active military service during a period of war may be eligible for the benefit sought.  Records obtained following the November 2010 Board remand show that the Veteran served on a period of initial active duty training (IADT) from October 1973 to February 1974 for the Louisiana Army National Guard.  Such a period of service may qualify as "active military service" and trigger pension eligibility if the Veteran was disabled by a disease or injury incurred or aggravated during that period.  Therefore, the question of pension entitlement is intertwined with the open and pending service-connection issue.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who rendered the July 2014 opinion (or a suitable substitute if this individual is unavailable) for an addendum opinion regarding the Veteran's psychiatric claim.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

An opinion with sufficient supporting rationale is required as to whether it is at least as likely as not any currently diagnosed acquired psychiatric disorder is caused or aggravated by military service.  The reviewer must discuss all periods of military duty from June 1973 to August 1976 in rendering an opinion, to include periods of active and inactive duty training, and must address the July 1976 service records showing mental health complaints and the Veteran's lay statements regarding in-service symptoms.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

